Citation Nr: 0948710	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-43 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The deceased Veteran served with the recognized guerrillas 
and the Regular Philippine Army from September 1944 to June 
1946.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  It was remanded in May 2007 for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2003.  The death certificate 
identified the immediate cause of death as cardiopulmonary 
arrest due to acute myocardial infarction due to abdominal 
aortic aneurysm.  The other significant condition 
contributing to death was hypertensive cardiovascular 
disease.  

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of gunshot wound perforating to 
left chest, rated as 30 percent disabling; pleural cavity 
injury secondary to gunshot wound, rated as 30 percent 
disabling; and amputation of the middle left distal phalanx, 
rated as noncompensable.  

3.  A preponderance of the evidence is against a finding that 
the Veteran's myocardial infarction, abdominal aortic 
aneurysm, and/or hypertensive cardiovascular disease were 
related to service or to his service-connected disabilities, 
or that a cardiovascular disease manifested to a compensable 
degree within one year after his discharge from service.  


4.  A preponderance of the evidence is against a finding that 
any service-connected disability was the principal cause or a 
contributory cause of the Veteran's death, or that the 
Veteran's death is otherwise causally related to service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred or 
aggravated as a result of a service-connected disability or 
any incident of service.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In correspondence dated in November 2003, which was prior to 
the initial denial of the appellant's claim, the RO explained 
what the evidence must show to establish entitlement to 
dependency and indemnity compensation (DIC) benefits and 
described the type of information and evidence that the 
appellant needed to provide in support of her claim.  The RO 
further explained to the appellant what evidence VA was 
responsible for obtaining or would assist in obtaining on her 
behalf in support of her claim.  The RO further explained 
that the appellant would lose money if she took more than one 
year to submit the requested information and evidence and her 
claim was granted, because VA would not be able to pay her 
back to the date she filed her claim, which addressed the 
element of effective date.    

During the course of this appeal, the Court of Appeals for 
Veterans Claims held that, for a DIC claim, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

In the present case, the Board notes that the appellant was 
provided with adequate notice with respect to the second and 
third Hupp notice elements by virtue of the November 2003 
VCAA notice letter.  Indeed, the RO wrote that VA needed 
evidence showing that the Veteran died in service or medical 
evidence showing that the Veteran's service-connected 
disabilities caused or contributed to his death.  The RO also 
advised the appellant to provide medical evidence that would 
show a reasonable probability that the condition which 
contributed to the Veteran's death was caused by injury or 
disease that began in service.  Although the appellant was 
not provided with proper notice of the first Hupp element in 
the November 2003 VCAA notice letter, the appellant and her 
representative have demonstrated actual knowledge of the 
conditions for which the Veteran was service-connected at the 
time of his death, and of the information and evidence 
necessary to establish the claim.  See November 2009 
Appellant's Post-Remand Brief.  See also Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).

As stated above, the appellant has also been provided with a 
copy of the above rating decision, the November 2004 SOC, and 
the September 2009 SSOC, which included a discussion of the 
facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  In view of 
the foregoing, the Board concludes that VA's duty to notify 
has been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, neither the appellant nor her 
representative has demonstrated any prejudicial or harmful 
error in VCAA notice.  See Shinseki v. Sanders, supra.

In regard to VA's statutory duty to assist, the Board notes 
that a medical opinion based on review of the claims folder 
was obtained in August 2009 with respect to the claim.  The 
opinion has been reviewed and is deemed adequate for the 
purposes of this adjudication, for reasons that will be 
explained in greater detail below.  In addition, private and 
VA treatment records identified as relevant to the 
appellant's claim have been obtained, to include the 
Veteran's terminal records, and are associated with the 
claims folder.  Furthermore, the Veteran's service treatment 
records (STRs) are included in the claims folder.     

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim adjudicated herein.  The Board further 
finds that there has been compliance with its prior remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  

II.  Facts and Analysis 

The appellant essentially contends that the Veteran's 
service-connected gunshot wound residuals led to the 
conditions that caused his death.  

Dependency and indemnity compensation is payable to the 
surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).    

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the present case, the evidence of record confirms the 
occurrence of the Veteran's death.  Indeed, the death 
certificate notes that the Veteran died in August 2003 of 
cardiopulmonary arrest due to acute myocardial infarction due 
to abdominal aortic aneurysm status post 
endoaneurysmorrhaphy.  The other significant condition 
contributing to death was noted to be hypertensive 
cardiovascular disease. 

At the time of the Veteran's death, service connection was in 
effect for residuals of gunshot wound perforating to left 
chest, rated as 30 percent disabling; pleural cavity injury 
secondary to gunshot wound, rated as 30 percent disabling; 
and amputation of the middle left distal phalanx, rated as 
noncompensable.  As noted above, the appellant asserts that 
the Veteran's gunshot wound residuals led to the conditions 
that caused his death (i.e., cardiopulmonary arrest, acute 
myocardial infarction, abdominal aortic aneurysm, and 
hypertensive cardiovascular disease).  

A review of the record reveals that there is conflicting 
medical opinion evidence of record regarding whether the 
Veteran's service-connected gunshot wound residual 
disabilities caused the Veteran's death.   

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In support of the claim, the Board observes that the 
appellant submitted a private medical opinion by way of a 
September 2003 letter written by Dr. M.S.P.  In said letter, 
Dr. M.S.P. wrote that the Veteran's acute myocardial 
infarction was caused by his injury due to the gunshot wound 
to his left chest during service.  Dr. M.S.P. explained that, 
after the Veteran's discharge from service, he continued to 
suffer from mild chest pain and limited physical activity, 
particularly involving the left upper extremity, and 
gradually his condition worsened.  Dr. M.S.P. also wrote that 
the Veteran believed that his chest pain was due to another 
sickness, abdominal aneurysm, and he did not pay adequate 
attention to his heart problem which caused his death.  Dr. 
M.S.P. added that the gradual cause of the Veteran's heart 
condition was his gunshot wound in the left chest because his 
physical activities were limited during his lifetime which 
caused the hardening of his arteries and eventually caused 
the myocardial infarction.  It is notable that a second 
letter from Dr. M.S.P. dated in September 2003 is of record 
and is similar in content but differs slightly from the 
letter discussed above.  

However, the August 2009 VA medical examiner reviewed the 
claims folder to include Dr. M.S.P.'s opinion, and concluded 
that the Veteran's gunshot wound residuals were less likely 
than not related to the cause of his death.  The VA medical 
reviewer explained that the gunshot wound injury involved 
chest Muscle groups I and II as well as the pleural cavity, 
which presented on X-ray as a left basal adhesion.  The 
examiner further explained that the Veteran's pulmonary 
function study during the 2002 VA medical examination showed 
normal results, and served as the basis for concluding the 
absence of a significant ventilatory defect.  The examiner 
additionally commented that the 2002 VA medical examination 
showed a progression of arteriosclerotic hypertensive 
cardiovascular disease (ASHCVD), which validated Dr. M.S.P.'s 
claim that the Veteran suffered from a myocardial infarction 
due to the hardening of his arteries.  The examiner further 
stated, however, that to relate the Veteran's left chest 
gunshot wound to his cardiovascular condition on the basis of 
similarity in chest symptoms was scientifically without 
basis.  The examiner noted that the Veteran lived to be 83 
years of age at the time of his death with the pleural cavity 
injury showing no evidence of significant residuals.  He 
added that the Veteran's coronary artery disease and 
abdominal aneurysm began after the onset of his hypertension 
and, since it was of vascular etiology, factors that could 
have likely influenced disease progression include genetics, 
old age, and hyperlipidemia.    

After careful consideration of the evidence both for and 
against the appellant's claim, the Board affords more 
probative weight to the opinion rendered by the VA medical 
reviewer in August 2009 than the one provided by Dr. M.S.P.  
See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding 
that the Board may appropriately favor the opinion of one 
competent medical authority over another).  The VA examiner 
provided a sound and thorough rationale which considered and 
discussed all the relevant evidence of record, to include the 
opinion of Dr. M.S.P., in support of his conclusion.  The 
reviewer's opinion is also consistent with the clinical 
documentation included in the claims folder.  On the other 
hand, Dr. M.S.P., who suggested that the Veteran's death was 
caused by the gradual hardening of the arteries due to many 
years of limited physical inactivity as a result of his 
service-connected gunshot wound residuals, provided little 
support for his conclusion.  In the second letter dated 
September 2003 referenced above, Dr. M.S.P. admits that he 
did not begin treating the Veteran until 1962, which was 
approximately 16 years after separation from service, and his 
copies of the Veteran's clinical records were destroyed in a 
fire.  Even assuming that the opinion offered by Dr. M.S.P. 
had sufficient basis or support for its conclusion, the 
opinion suggests, at most, that the Veteran's gunshot wound 
residual disabilities only casually shared in producing his 
death and, consequently, no causal connection is shown.  See 
38 C.F.R. § 3.312(c)(1).    

The Board has also considered whether the cause of the 
Veteran's death was otherwise related to his period of active 
military service or a cardiovascular disease manifested to a 
compensable degree within one year of discharge from active 
service.  However, the STRs are devoid of any symptoms, 
findings, or treatment for cardiovascular disease.  In 
addition, the first evidence of cardiovascular disease is 
shown many years after separation from active military 
service and the evidence of record does not establish that a 
cardiovascular disease is related to the Veteran's period of 
active military service.  (Notably, the Veteran was 
repeatedly denied service connection for heart disease to 
include hypertension, during his lifetime.  See e.g., 
February 1988 rating decision, April 1994 Board decision, May 
1997 Board decision.) 

The Board further recognizes that the appellant and her 
representative have asserted that the cause of the Veteran's 
death was due to his service-connected gunshot residual 
disabilities.  However, she and her representative are 
laypersons and are not shown to have the requisite medical 
expertise to render a competent diagnosis or medical opinion 
regarding the cause of the Veteran's death in this particular 
case.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As explained 
above, the competent medical evidence of record weighs 
against a finding that the cause of the Veteran's death is 
related to a service-connected disability or a disability 
incurred or aggravated during active military service that 
was not already service-connected at the time of his death.  
The Board affords this evidence more probative value than the 
appellant's and her representative's unsupported lay 
assertions in resolving the medical question of whether the 
cause of the Veteran's death was related to service.  

In summary, the competent and probative evidence of record 
does not show that the Veteran's death was related in any way 
to a service-connected disability or otherwise caused or 
aggravated by a disability related to his period of active 
military service or manifested during the first year after 
separation from service.  

Therefore, based upon the reasons and bases set forth above, 
the Board finds the evidence is against the claim for service 
connection for the cause of death of the Veteran and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of death of 
the Veteran is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


